Exhibit 10.1

 

WAIVER AGREEMENT

 

                This Waiver Agreement dated as of March 31, 2005 is entered into
with reference to the Amended and Restated Loan Agreement dated as of December
14, 2001 among Wheeling Island Gaming, Inc., a Delaware corporation, the Lenders
referred to therein, and Bank of America, N.A., as Administrative Agent for
itself and for the other Lenders (as at any time amended, the “Loan Agreement”).
Capitalized terms used herein are used with the meanings set forth for those
terms in the Loan Agreement.

                A.            Pursuant to Section 6.13 of the Loan Agreement,
the Borrower is required to maintain a Leverage Ratio as of its Fiscal Quarter
ended April 3, 2005, which is not greater than 2.75:1.00.

                B.            The Borrower anticipates that the Leverage Ratio
as of such date will be in excess of the required ratio, and has requested this
Waiver Agreement.

NOW THEREFORE, the parties hereto hereby agree as follows:

                1.             Representations and Warranties.  The Borrower
represents and warrants to the Administrative Agent and the Lenders that (a) as
of April 3, 2005, the Leverage Ratio is not in excess of 3.25:1.00, and (b) no
other Default or Event of Default has occurred and remains continuing.

                2.             Waiver.  In reliance upon the foregoing
representation, and subject to the conditions set forth in Section 3 hereof, the
Administrative Agent, acting with the approval of the Requisite Lenders, hereby
waives the Leverage Ratio covenant set forth in Section 6.13 for the Fiscal
Quarter ended April 3, 2005 only.  This is a one-time waiver, and the Borrower
shall strictly comply with Section 6.13 in respect of all subsequent Fiscal
Quarters.

                3.             Conditions Precedent.  The following shall be
conditions precedent to the effectiveness of this Waiver Agreement:

                (a)           The Requisite Lenders shall have executed consents
hereto, substantially in the form of Exhibit A;

                (b)           WDRA Food Service, Inc. and Wheeling Land
Development Corp. shall have countersigned this Waiver Agreement to evidence
their consent hereto.

                4.             Confirmation.  In all other respects, the terms
of the Loan Agreement and the Loan Documents are hereby confirmed.

 

1

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties have executed this Waiver
Agreement as of the date first written above by their duly authorized
representatives.

 

 

WHEELING ISLAND GAMING, INC., a West Virginia corporation

 

 

 

 

 

 

 

By:

/s/ Michael D. Corbin

 

 

 

 

 

 

 

 

 

 

Title:

Vice President of Finance

 

The undersigned consent to the execution, delivery and performance of this
Waiver Agreement and acknowledge that the Subsidiary Guaranty remains in full
force and effect.

WDRA FOOD SERVICE, INC.

 

By:

/s/ Terry C. Burton

 

 

Title:

Assistant Manager

 

WHEELING LAND DEVELOPMENT CORP.

 

By:

/s/ Michael D. Corbin

 

 

Title:

Treasurer

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher M. Levine

 

 

 

 

 

 

 

 

 

 

 

 

Title:

Assistant Vice President

 

 

3

--------------------------------------------------------------------------------


Exhibit A — Form of Lender Consent

 

 

                This Lender Consent is executed by the undersigned Lender with
reference to the Amended and Restated Loan Agreement dated as of December 14,
2001 among Wheeling Island Gaming, Inc., a Delaware corporation, the Lenders
referred to therein, and Bank of America, N.A., as Administrative Agent for
itself and for the other Lenders (as at any time amended, the “Loan Agreement”).
Capitalized terms used herein are used with the meanings set forth for those
terms in the Loan Agreement.

                The undersigned Lender hereby consents to the execution of a
Waiver Agreement by the Administrative Agent in respect of the Leverage Ratio
covenant set forth in Section 6.13 of the Loan Agreement for the Fiscal Quarter
ended April 3, 2005 only, substantially in the form of the draft presented to
the Lenders.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------

 